                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT DAYTON

DAVID C. LETNER,                              :

                       Petitioner,                           Case No. 3:21-cv-140

       - vs -                                                District Judge Thomas M. Rose
                                                             Magistrate Judge Michael R. Merz

INTERNAL REVENUE SERVICE,

                       Respondent.                   :


                ORDER ADOPTING REPORT AND RECOMMENDATIONS


       The Court has reviewed the Report and Recommendations of United States Magistrate Judge

Michael R. Merz (ECF No. 2), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and

noting that no objections have been filed thereto and that the time for filing such objections under

Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

       Accordingly, it is hereby ORDERED that the Petition herein be dismissed without

prejudice to refiling of a civil action for recovery of CARES Act stimulus money in the Northern

District of Ohio. Petitioner is DENIED any requested certificate of appealability and the Court

hereby certifies to the United States Court of Appeals that an appeal would be objectively

frivolous and therefore should not be permitted to proceed in forma pauperis.

       DONE and ORDERED in Dayton, Ohio, this 2nd day of June, 2021.

                                              *s/Thomas M. Rose

                                                               Thomas M. Rose
                                                          United States District Judge
